           Case 2:20-cv-01959-BMS Document 59 Filed 01/06/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS REMICK, et al.,                     :
         Plaintiffs,                       :       CIVIL ACTION
                                           :
      v.                                   :
                                           :
CITY OF PHILADELPHIA, et al.,              :       No. 20-1959
           Defendants.                     :


                                       INTERIM ORDER

      AND NOW, this 6th day of January 2021, the Court’s Order of December 29, 2020

(Document No. 58) is supplemented as follows. IT IS HEREBY ORDERED that:

   1. Immediate report of test results from December 7, 2020 through January 5, 2021. Because

      the agreed-upon period for testing all incarcerated people was modified to include

      December 7, 2020 through January 13, 2021, and because the Philadelphia Department of

      Prisons (“PDP”) to date has only reported the fact that tests were administered on January

      4, 2021, the PDP shall immediately report to Plaintiffs’ counsel and the Court the results

      of the tests completed from December 7, 2021 through January 5, 2021. This reporting

      shall include the results of these tests, by housing area, in all facilities of the PDP,

      including, for each housing unit, the total number of people tested and the numbers of

      positive and negative results.

   2. Benchmarks for ending shelter in place protocols. By Friday, January 8, 2021, in addition

      to the PDP’s proposed operations/management plan for improving out-of-cell time going

      forward, the PDP will submit the benchmarks it will use to determine when it will end its

      current shelter-in-place protocol.

   3. Provision of Deputy Warden certifications of compliance. In the Court’s Order of

      December 17, 2020 (Document No. 55), this Court ordered the PDP to provide Plaintiffs’
         Case 2:20-cv-01959-BMS Document 59 Filed 01/06/21 Page 2 of 2




       counsel with Deputy Warden certifications of compliance on a weekly basis starting the

       week of December 28, 2020. As this portion of the Court’s Order was not1 the subject of

       the PDP’s Motion for Reconsideration (Document No. 57), by Thursday, January 7,

       2021, the PDP will submit to Plaintiffs’ counsel the Deputy Warden certifications ordered

       by the Court in its December 17, 2020 Order (ECF No. 55). Thereafter, the PDP will

       provide the certifications to Plaintiffs’ counsel each Tuesday for the previous week.

                                             BY THE COURT:


                                             _/s/ Berle M. Schiller__________________.
                                             Berle M. Schiller, J.




1
  See Paragraph 5 of this Court’s December 17, 2020 Order (Document No. 55) (details
requirements for written certifications by the Deputy Wardens). PDP’s Motion for Reconsideration
(Document No. 57) asks the Court to modify paragraphs 3 and 4 of the Order. The proposed order
included with PDP’s Motion refers only to paragraphs 3 and 4 of the Court’s December 17, 2020
Order.
